Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the Patent Trial and Appeal Board decision mailed July 20, 2021.  Claims 1, 3-8, 10-20, and 22-27 are currently pending and allowable. 
Allowable Subject Matter
Claims 1, 3-8, 10-20, and 22-27 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable and eligible subject matter:
The application is allowed at this time for the reasons set forth by the Patent Trial and Appeal Board in their decision of July 20, 2021, namely that:
“Claim 1 provides specific details on non-conventional operations—namely, the automatic detection of addition of materialized sales entries, which thereby triggers continual updating of an earned compensation value, which is retrieved (in lieu of directly accessing the materialized sales entries) for determining an estimated compensation value. See Expert Declaration dated January 24, 2019, ¶ 13.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR LEAL whose telephone number is (469) 295-9227.  The examiner can normally be reached on M-Th 9:00 AM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HECTOR LEAL/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683